Citation Nr: 1512734	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-48 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected peptic ulcer disease (PUD) with a hiatal hernia and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had active military service from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse appeared and testified at a Board videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The Veteran's appeal was previously remanded by the Board in March 2013, January 2014 and October 2014.  The Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to service connection for sleep apnea as secondary to service-connected PUD with hiatal hernia and GERD has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's PUD with hiatal hernia and GERD is not productive moderate recurring episodes of severe symptoms two or three times a year averaging 10 days induration or continuous moderate manifestations; nor is it productive of persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or shoulder pain, productive of considerable impairment of health.

2.  The Veteran's current symptoms are related to his hiatal hernia and GERD and not to his PUD such that either separate disability ratings should be afforded or an elevation of his disability rating is warranted.

3.  The Veteran's PUD with hiatal hernia and GERD does not represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for PUD with hiatal hernia and GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran was afforded VA examinations in October 2009 and April 2013.  In addition, addendums to the April 2013 examination were submitted in March and April of 2014.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Furthermore, the reports of these examinations (to include the addendums) reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Historically, the Board notes that the Veteran was originally granted service connection for his PUD in a March 1969 rating decision, and it was evaluated as noncompensable.  In an April 2009 rating decision, the RO granted an increased evaluation to 10 percent but denied service connection for diverticulitis.  In January August 2009, the Veteran filed a claim for service connection for a hiatal hernia and GERD as secondary to his service-connected PUD.  In the January 2010 rating decision on appeal, secondary service connection for hiatal hernia and GERD were granted; however, these newly service-connected disabilities were combined with the Veteran's already service-connected PUD and the 10 percent disability rating previously awarded in the April 2009 rating decision was continued.  In his February 2010 Notice of Disagreement, the Veteran disagreed with the 10 percent disability rating contending that his GERD should be separately rated.  In addition, he contends that his service-connected stomach disabilities have worsened over the period of his appeal warranting a higher disability rating.

The Veteran has related that he has such symptoms as diarrhea, stomach pain, what he calls "morning sickness," acid-reflux, bloating, air trapping in his abdomen, breathing problems, and an inability to eat before noon.  He has also stated that he had surgery in August 2003 and they removed a part of his colon.  He relates all of these problems to his service-connected PUD with hiatal hernia and GERD.  See statements received in December 2010 and October 2013 and the February 2012 Board hearing.

The Board notes that the Veteran's disability picture is complicated.  He not only has upper gastrointestinal disorder (PUD, hiatal hernia and GERD) but also has lower gastrointestinal disorders such as diverticulitis.  The medical records show that, in August 2003, the Veteran had a colovesical fistula with pneumaturia and a urinary tract infection with pelvic ache for several months.  A colonoscopy in March of that year showed severe diverticulitis.  There was a long history of reported of intermittent bowel problems.  On surgical exploration, the Veteran was noted to have had dense fibrotic and inflamed sigmoid with chronic fistula to the dome of the bladder.  Laparoscopic hand assisted resection of the sigmoid colon with end-to-end anastomosis was done and repair of the bladder.  

Insofar as the symptoms the Veteran relates are due to his lower gastrointestinal disorders, specifically diverticulitis and surgical removal of a part of his colon, service connection for diverticulitis was denied in the April 2009 rating decision.  The Veteran did not appeal that decision and it is final.  Consequently, the Board cannot take into consideration symptoms related to diverticulitis in evaluation the Veteran's service-connected PUD with hiatal hernia and GERD.

In addition, insofar as the Veteran reports difficulties breathing, to include air trapping in the abdomen, the medical evidence of record indicates that these problems are related to other nonservice-connected conditions such as chronic obstructive pulmonary disease and the use of statins to treat hypercholesterolemia rather than his service-connected PUD with hiatal hernia and GERD.  Consequently those symptoms also cannot be used to evaluate his service-connected PUD with hiatal hernia and GERD.  

Rather, the VA treatment records indicate that the Veteran's symptoms related to his service-connected PUD with hiatal hernia and GERD consist of indigestion, bloating or abdominal fullness, dyspepsia (acid reflux), heartburn, and dysphagia.  Although there are records from late 2008 and in 2009 showing that the Veteran was having breakthrough symptoms despite treatment with proton pump inhibitors (PPIs), subsequent treatment records show the Veteran's symptoms were well controlled on his medications with at most occasional indigestion.  In May 2010, the Veteran underwent an upper esophagogastroduodenoscopy (EGD) that demonstrated only minimal antral irritation.  

On VA examination in October 2009, the Veteran reported having persistent epigastric pain, substernal pain and burning although having been treated with PPIs for many years.  His current medication included Omeprazole 20 mg daily and Ranitidine 200 mg as needed for breakthrough heartburn.  He reported having daily nausea brought on by reclining, frequent (less than daily but at least weekly) dysphagia mostly involving solid foods, frequent moderate substernal pain, heartburn several times daily, and daily regurgitation.  On physical examination, it was noted that the Veteran was in good overall general health.  There were no signs of anemia.  There was, however, mild epigastric tenderness on abdominal exam.  The diagnosis was GERD and hiatal hernia.  The examiner stated that these conditions were due to or caused by the same underlying pathologic disorder as the service-connected duodenal ulcer disease and that these conditions are various manifestations of the same disorder of acid production and gastrointestinal motility.  

On VA examination in April 2013, the examiner noted the Veteran's history of an onset of symptoms in service (PUD) treated with Probanthine and antacids with little relief; treatment in the 1970s with Tagamet, which helped for a while; and diagnosis of helicobacter pylori in the early 1990s and treatment for this that helped his symptoms.  He had been on PPIs for many years and presently was on Omeprazole 40 mg in the morning.  The Veteran related that he was presently doing medications.  The examiner noted that review of the Veteran's VA treatment records shows they state that his GERD is well controlled, and he has had no weight loss.  The Veteran reported having heartburn four to five times per month, dysphagia for both liquids and solids about once a week, bloating after eating; however, he denied vomiting, nausea, or chest or shoulder pain secondary to his GERD.  The examiner noted that the Veteran's last EGD in May 2010 showed a normal duodenum, minimal antral hyperemia, and normal esophagus.  Biopsies showed a normal antrum and negative H. Pylori, while his esophageal biopsy showed mild chronic inflammation compatible with GERD.

On physical examination, the Veteran was noted to be alert and oriented and well-dressed.  He was not in any distress.  His abdomen was soft with well-healed lower midline surgical scar and right lower quadrant scar.  It was nontender with normal bowel sounds and no masses or organomegaly.  In his assessment, the examiner stated that it was his medical opinion that the Veteran's symptoms of foregut disease, including PUD, GERD and hiatal hernia are mild.  At this time, these symptoms are associated mainly with his hiatal hernia and GERD.  He has no associated chest pain or shoulder pain.  He has mild dysphagia based on his history.  As long as the patient takes his medication, he has mild reflux symptoms, no vomiting, no material weight loss, no hematemesis, no melena and no anemia.  His present Hgb is 16 with normal indices.

In March 2014, upon request for clarification in accordance with the Board's remand instructions, the examiner stated that it remains his medical opinion that the Veteran is having no symptoms related to his peptic ulcer disease.  His peptic ulcer disease is controlled with his medication.  The symptoms he is having are mild and related to his GERD and Hiatal Hernia and not to his history of peptic ulcer disease.

The examiner was again asked to clarify his medical opinion.  In April 2014, he stated that the Veteran has a history of peptic ulcer disease, but at the time of the examination NONE of his symptoms were related to his previous peptic ulcer disease.  The symptoms he was experiencing were related entirely to his GERD and Hiatal Hernia.  This opinion is based on the fact that his last EGD showed a normal duodenum, pylorus, and stomach, which being on appropriate medical management makes it more likely than not that he would NOT have active peptic ulcer disease.
In addition, his symptoms of heartburn and/or pyrosis occur approximately four to five times per month, and his mild dysphagia occurs approximately once a week. He has no vomiting, no chest pain, no hematemesis, no melena, and no anemia.  His Hemoglobin is 16.  Considering this information, it is my medical opinion that the Veteran's symptoms are related to his Hiatal Hernia and GERD and they are MILD IN NATURE.  In his medical opinion, they do not result in any impairment to his health; and none of these symptoms either individually or in combination, are persistently recurrent.  (Emphasis in original.)

The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD.  Thus, the Veteran's GERD has been evaluated as analogous to the diagnostic criteria set forth in Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

In addition, Diagnostic Code 7305 for duodenal ulcers provides a 10 percent disability rating for mild with recurring symptoms once or twice yearly.  A 20 percent disability rating is warranted for moderate recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent disability rating is warranted for moderately severe symptoms that are less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A maximum of 60 percent is warranted for severe pain only partially relieved by standard ulcer therapy periodic, vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114.

Words such as "moderate" and "severe" are not defined in the VA Schedule for rating disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Furthermore, the evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes, some may be service-connected, others not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The rating schedule states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.  38 C.F.R. § 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7349, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

After considering all the evidence, the Board finds that a disability rating higher than 10 percent is not warranted for the Veteran's service-connected PUD with hiatal hernia and GERD.  Although the medical evidence shows that the Veteran had recurrent breakthrough symptoms of epigastric distress with dysphagia, pyrosis and regurgitation with accompanying substernal pain, there was no evidence that shows these symptoms were productive of considerable impairment to the Veteran's health as there is no showing of weight loss or anemia.  His symptoms essentially consist of epigastric pain, dysphagia and pyrosis (regurgitation) that is mostly controlled with medications and there is no evidence that these symptoms prevent him from eating or cause malnutrition.  Furthermore, the Veteran's report at the February 2012 hearing that his condition is worsening is not consistent with the treatment records, which demonstrate that since 2011 his symptoms of GERD and hiatal hernia have been stable and well controlled on medication.  The Board also notes that the Veteran relates symptoms to his PUD, GERD and hiatal hernia that are actually related to nonservice-connected conditions and that makes it difficult for the Board to take his statements as indicating a worsening in his service-connected upper gastrointestinal disabilities.  Rather, the Board finds more probative the VA examiners' statements as to what symptoms are related to his service-connected PUD, GERD and hiatal hernia and their severity.  Finally, the lack of a showing in the VA treatment records of a report or finding of such symptoms consistent with a higher disability rating under Diagnostic Code 7346 is evidence against the Veteran's claim for a higher disability rating.  Consequently, a higher disability rating under Diagnostic Code 7346 is not warranted.  

With regard to a higher disability rating under Diagnostic Code 7305, the Board notes that the May 2010 EGD failed to show the presence of any ulcers of the duodenum.  Furthermore, the April 2013 VA examiner opined that all of the Veteran's symptoms are related to his hiatal hernia and GERD  as his PUD is controlled by his medications.  Consequently, the Board finds that there is insufficient evidence to support evaluating the Veteran's disabilities under Diagnostic Code 7305.  Rather evaluation under Diagnostic Code 7346 is more appropriate in this instance.

The Board has also considered whether separate disability ratings are warranted for the Veteran's PUD and his hiatal hernia and GERD.  The Board finds they are not because the evidence fails to demonstrate separate and distinct symptoms for each condition.  Rather the evidence shows that his symptoms are related to his GERD and hiatal hernia rather than any actual duodenal ulcer.  Moreover, the rating schedule specifically prohibits combining ratings for certain gastrointestinal disorder, to include those rated under Diagnostic Codes 7305 (which is used to evaluate duodenal ulcers) and 7346 (which is used to evaluate hiatal hernias and GERD).  Rather, the regulation requires a single rating be assigned under the Diagnostic Code that reflects the predominant disability picture and permits an elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  As discussed above, the evidence fails to demonstrate that the Veteran's PUD was active during the pendency of his appeal and all of the Veteran's symptoms have been attributed to his hiatal hernia and GERD.  Consequently, evaluation of the Veteran's service-connected upper gastrointestinal disabilities is appropriate under Diagnostic Code 7346.  Furthermore, an elevation to the next higher rating under Diagnostic Code 7346 is not warranted as the Veteran's overall disability picture does not show such a severity to warrant such elevation since the Veteran's PUD has not been active and, therefore, would be separately rated as zero percent disabling.  

The Board has also considered whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b).  The discussion above reflects that the symptoms of the Veteran's PUD with hiatal hernia and GERD (mainly epigastric pain, reflux, abdominal bloating/fullness, dysphagia and regurgitation) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's PUD with hiatal hernia and GERD for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to a schedular rating in excess of 10 percent for the Veteran's service-connected PUD with hiatal hernia and GERD.  Hart, supra; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected PUD with hiatal hernia and GERD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


